           Case 3:18-cv-00535-FKB Document 122 Filed 09/15/21 Page 1 of 8




                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                   NORTHERN DIVISION

    LEE TOMMIE AMERSON                                                                        PLAINTIFF

    VS.                                                   CIVIL ACTION NO. 3:18-cv-535-DPJ-FKB

    SHERIFF BILLY SOLLIE,
    MAJOR MELISSA MCCARTER,
    CAPT. ROSEMARY GARY,
    SGT. DAVID HAMPTON, SGT.
    LATOYA BENNETT, and
    CORDARIUS COLEMAN                                                                    DEFENDANTS
                                                 ORDER

          This case is before the Court on the Motion for Summary Judgment [93] filed by

Defendants Billy Sollie, Melissa McCarter, and Latoya Bennett and the Motion for Summary

Judgment [117] filed by Defendant Cordarius Coleman. Plaintiff filed a response [102] and

affidavit [103] opposing the first summary judgment motion [93] and filed no response to

Coleman’s motion [117]. Having considered the matter, the Court finds that Defendants’ summary

judgment motions [93], [117] should be granted. The Court, sua sponte, also finds that Defendants

Rosemary Gary 1 and David Hampton should be dismissed, and outstanding motions [119], [120]2

are moot.

                                        I.      Factual Background

          Plaintiff Lee Tommie Amerson is a convicted and sentenced inmate in the custody of the

Mississippi Department of Corrections (“MDOC”). At the time of the incidents giving rise to


1
  Despite two attempts, Defendant Gary was never served with process. See [37], [100]. However, “[t]he
Fifth Circuit has explained that where a defending party established that a plaintiff has no cause of action,
this defense generally inures also to the benefit of a non-answering defendant.” Hunter v. Harris, Civil
Action No. 1:09-cv-195-HSO-JMR, 2010 WL 3713444, at *23 (S.D. Miss. Aug. 5, 2010) (citing Lewis v.
Lynn, 236 F.3d 766, 768 (5th Cir.2001)).
2
  Motion [119] is a supplemental motion filed by Defendant Hampton to extend the dispositive motion
deadline and [120] is Hampton’s proposed dispositive motion. In light of the Court’s ruling herein that
Plaintiff has raised no legally viable claim against Hampton, both motions are moot.

                                                      1
         Case 3:18-cv-00535-FKB Document 122 Filed 09/15/21 Page 2 of 8




this action, Amerson was a pretrial detainee at the Lauderdale County Detention Facility

(“LCDF”) in Meridian, Mississippi. He is proceeding pro se and in forma pauperis, subject to

the Prison Litigation Reform Act (“PLRA”). Amerson claims Defendants violated his

Fourteenth Amendment 3 right to be free of punishment and has brought this suit pursuant to 42

U.S.C. § 1983. Plaintiff’s claims arise from four episodic incidents as well as alleged ongoing

conditions of confinement.

        The first incident allegedly occurred on or about February 16, 2017, and is the only

incident involving Defendant David Hampton. [1] at 6; [93-1] at 11-12. Plaintiff claims

Hampton verbally threatened him for writing grievances and pulled out a pocket knife. Id. at 6.

Plaintiff testified that Hampton did not stab him, and that he was in no way injured by Hampton.

[93-1] at 11-12, 16-17.

        The next incident occurred on or about September 9, 2017, when Plaintiff was assaulted

by another inmate, Montrell Croft. [1] at 7. According to Plaintiff, his earlier request for transfer

was granted on the day of the incident, and he was told to move into Croft’s cell while Croft was

away at court. [93-1] at 20-23. Plaintiff reports that after court, Croft told nearby officers that he

was going to beat Plaintiff, and he assaulted Plaintiff as soon as the cell door was shut; the

officers then “pull[ed] [Croft] off [him]” and “rush[ed] [him] to medical.” Id. While Plaintiff has

agreed that the officers “rescued [him] from Croft,” he is suing Defendant Latoya Bennett for

failure to protect him. Id. at 12-13, 17-18. He contends that Bennett knew he and Croft were

enemies prior to the altercation but purposefully moved him to Croft’s cell in retaliation for

filing grievances. Id. and [1] at 7.


3
 See Eason v. Frye, 972 F. Supp. 2d 935, 941 (S.D. Miss. 2013) (“Pretrial detainees are protected by the
Due Process Clause of the Fourteenth Amendment, rather than by the Cruel and Unusual Punishment
Clause of the Eighth Amendment.”).


                                                    2
          Case 3:18-cv-00535-FKB Document 122 Filed 09/15/21 Page 3 of 8




         Plaintiff’s claims against Defendant Cordarius Coleman concern two alleged occurrences.

Plaintiff pleads that on or about August 4, 2018, Coleman called him derogatory names for

writing grievances. [1] at 4; [93-1] at 7-8. Plaintiff maintains that a couple of days later, when

the inmates were returning from yard call, Coleman told Plaintiff not to cross a red line on the

ground or he would be sprayed with mace. [1] at 4. Plaintiff testified that he put his foot on the

red line “just to see what [Coleman] would do,” and Coleman sprayed him with mace. [93-1] at

8, 16.

         Plaintiff is suing Defendants Melissa McCarter, Rosemary Gary, and Sheriff Billie Sollie

for not responding to any of his grievances—he believes he has collectively written them over

one hundred grievances. Id. at 14, 25-26; [8] at 1. He claims that he wrote Sollie grievances

about unconstitutional living conditions, including naked wires hanging from the doors and

ceiling, rusted cells, and leaking windows. [8] at 1. He contends that he wrote complaints to

McCarter and Gary about molded food trays and also contends that they did not properly

investigate the knife incident involving Defendant Hampton. Id. at 1-2.

         Defendants Sollie, McCarter, Bennett, and Coleman filed for summary judgment on

multiple grounds. In addition to considering their dispositive motions [93], [117], the Court

under 28 U.S.C. § 1915(e)(2) has reviewed Plaintiff’s claims against all Defendants to determine

whether they are viable. Title 28 U.S.C. § 1915(e)(2) “accords judges not only the authority to

dismiss a claim based on an indisputably meritless legal theory, but also the unusual power to

pierce the veil of the complaint’s factual allegations and dismiss those claims whose factual

contentions are clearly baseless.” Neitzke v. Williams, 490 U.S. 319, 327, 109 S. Ct. 1827, 1833,

104 L. Ed. 2d 338 (1989); see also Denton v. Hernandez, 504 U.S. 25, 32, 112 S. Ct. 1728, 1733,

118 L. Ed. 2d 340 (1992); and Macias v. Raul A., 23 F.3d 94, 97 (5th Cir.1994).



                                                  3
         Case 3:18-cv-00535-FKB Document 122 Filed 09/15/21 Page 4 of 8




                                II.     Summary Judgment Standard

       “The court shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). An issue of fact is genuine if the “‘evidence is sufficient to permit a reasonable

factfinder to return a verdict for the nonmoving party.’” Lemoine v. New Horizons Ranch and

Center, 174 F.3d 629, 633 (5th Cir. 1999) (quoting Colston v. Barnhart, 146 F.3d 282, 284 (5th

Cir.), cert. denied, 525 U.S. 1054, (1998)). Issues of fact are material if “a resolution of the issues

might affect the outcome of the suit under governing law.” Lemoine, 174 F.3d at 633. The Court

does not, “however, in the absence of any proof, assume the nonmoving [or opposing] party could

or would prove the necessary facts.” Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)

(en banc) (emphasis omitted). Moreover, the non-moving party's burden to come forward with

“specific facts showing that there is a genuine issue for trial,” Celotex Corp. v. Catrett, 477 U.S.

317, 323 (1986), is not satisfied by “conclusory allegations” or by “unsubstantiated assertions,” or

by only a “scintilla” of evidence. Little, 37 F.3d at 1075.

                                          III.    Analysis

   A. Exhaustion

       Under the PLRA, Plaintiff’s claims must be dismissed if he has failed to exhaust available

administrative remedies prior to filing suit.

       Exhaustion of administrative remedies through the prison grievance system is a
       jurisdictional prerequisite for lawsuits filed pursuant to 42 U.S.C. § 1983. Wright
       v. Hollingsworth, 260 F.3d 357 (5th Cir. 2001).

               No action shall be brought with respect to prison conditions under
               section 1983 of this title, or any other Federal law, by a prisoner
               confined in any jail, prison, or other correctional facility until such
               administrative remedies as are available are exhausted.

       42 U.S.C. § 1997e(a). See Woodford v. Ngo, 548 U.S. 81, 84 (2006) (holding
       “proper exhaustion of administrative remedies is necessary”). The Fifth Circuit

                                                  4
            Case 3:18-cv-00535-FKB Document 122 Filed 09/15/21 Page 5 of 8




          takes “a strict approach” to the exhaustion requirement. See Johnson v. Ford, 261
          Fed. App’x. 752, 755 (5th Cir. 2008). Exhaustion is mandatory for “all inmate suits
          about prison life, whether they involve general circumstances or particular
          episodes, and whether they allege excessive force or some other wrong.” Alexander
          v. Tippah County, Miss., 351 F.3d 626, 630 (5th Cir. 2003) (quoting Porter v.
          Nussle, 534 U.S. 516, 532 (2002)). . . . Merely initiating the grievance process or
          putting prison officials on notice of a complaint is insufficient to meet the
          exhaustion requirement—the grievance process must be carried through to its
          conclusion before suit can be filed under the Prison Litigation Reform Act. Wright,
          260 F.3d at 358.

Dahl v. Fisher, Civil Action No. 1:16CV82-RHW, 2016 WL 7335645, at *2 (S.D. Miss. Dec. 16,

2016) (emphasis added). “Dismissal is appropriate where an inmate has failed to properly exhaust

the administrative grievance procedure before filing his complaint.” Id. (emphasis added) (citing

Gonzalez v. Seal, 702 F.3d 785, 788 (5th Cir. 2012)).

          Defendants Sollie, McCarter, Bennett, and Coleman have proffered an affidavit from the

Jail Administrator providing that “[t]he final step in the grievance procedure at the LCDF is the

appeal process which is explained on page 12 of the Inmate Handbook,” and that “during the entire

time that Mr. Amerson was detained in the LCDF, he never appealed any of his grievances.” [93-

5] at 5. A copy of pages 11 and 12 from the handbook are attached to the affidavit, and under the

“Appeal Process” heading, it reads that “[a]n inmate who is not satisfied with the results of the

grievance investigation may appeal in writing on a second grievance form, writing in bold letters

on the top of the second grievance form ‘Appeal.’” Id. at 9. Although Plaintiff has generally

alleged that he exhausted the administrative remedies at LCDF, Plaintiff has not countered the

exhaustion arguments with any sworn statement providing details of when or to whom he

submitted an appeal. 4

          Therefore, the Court finds that Defendants Sollie, McCarter, Bennett, and Coleman’s

motions [93], [117] for summary judgment should be granted, and Plaintiff’s claims should be


4
    Plaintiff has provided the Court with copies of numerous grievances, but no appeals. See [41], [47], [48].

                                                       5
         Case 3:18-cv-00535-FKB Document 122 Filed 09/15/21 Page 6 of 8




dismissed due to failure to exhaust administrative remedies prior to filing suit. The Court further

finds that whereas “the same exhaustion law applies to all defendants, the case should also be

dismissed as to them.” Quick v. Hodge, Civil Action No. 2:16CV167-KS-MTP, 2018 WL 842197,

at *4 (S.D. Miss. Jan. 22, 2018), 5 report and recommendation adopted, Civil Action No. 2:16-CV-

167-KS-MTP, 2018 WL 834943 (S.D. Miss. Feb. 12, 2018).

    B. Additional Grounds for Dismissal of Claims

        In addition to failing to exhaust administrative remedies, there are additional grounds for

dismissal on the merits of Plaintiff’s claims against Sollie, McCarter, Gary, Hampton, and

Coleman. Specifically, the substance of Plaintiff’s claims against them do not constitute a

violation of his constitutional rights.

        Defendants Sollie, McCarter, and Gary should be dismissed from this action since Plaintiff

sued them for alleged failure to respond to his grievances.

        Plaintiff has no constitutional right to a grievance procedure, and has no due process
        liberty interest right to having his grievance resolved to his satisfaction. See Geiger
        v. Jowers, 404 F.3d 371, 374–75 (5th Cir.2005); see also Lijadu v. I.N.S., 2007 WL
        837285, at * 3 (W.D.La. Feb. 21, 2007) (“[D]etainees ‘do not have a
        constitutionally protected right to a grievance procedure’—much less one that
        complies with their own personal preferences.”).

Guillory v. Hodge, Civil Action No. 2:14-cv-156-MTP, 2015 WL 1968636, at *1 (S.D. Miss. Apr.

30, 2015). Further, his alleged grievances to these Defendants regarding moldy trays and exposed

wires were raised and addressed in a separate lawsuit before this Court and are hereby dismissed

with prejudice from this case as frivolous. See [84] at 4, 13-15 in Amerson v. Sollie, Civil Action




5
 Citing Jennings v. GEO Grp., Inc., Civil Action No. 3:13-cv-938-LRA, 2014 WL 1794687, at *2 (S.D.
Miss. May 6, 2014); Williams v. Shaw, Civil Action No. 5:14-cv-52-DCB-JCG, 2015 WL 13236938, at
*4 (S.D. Miss. Dec. 18, 2015), report and recommendation adopted, Civil Action No. 5:14-cv-52-DCB-
JCG, 2016 WL 1060840 (S.D. Miss. Mar. 17, 2016).

                                                  6
         Case 3:18-cv-00535-FKB Document 122 Filed 09/15/21 Page 7 of 8




No. 3:18-cv-468-RPM (S.D. Miss. March 31, 2021); Pittman v. Moore, 980 F.2d 994, 995 (5th

Cir. 1993).

       Moving to Defendant Hampton, Plaintiff’s allegations do not rise to the level of a

constitutional violation as Hampton’s actions amount to verbal threats and a gesture with a pocket

knife that resulted in no harm to Plaintiff. “[A]s a rule, ‘mere threatening language and gestures

of a custodial office do not, even if true, amount to constitutional violations.’” McFadden v. Lucas,

713 F.2d 143, 146 (5th Cir. 1983) (quoting Coyle v. Hughes, 436 F.Supp. 591, 593 (W.D. Okl.

1977)). Moreover, under the PLRA, Plaintiff “may not recover for emotional or mental damages

without a showing of a specific physical injury.” Herman v. Holiday, 238 F.3d 660, 665 (5th Cir.

2001); see also 42 U.S.C. § 1997e(e). Thus, even taking as true Plaintiff’s sworn account of

Hampton’s actions, no constitutional violation occurred, and Plaintiff’s claims against Hampton

are due for dismissal.

       Similarly, Plaintiff’s contention that Defendant Coleman violated the constitution by

calling him an offensive name is meritless. “[A]llegations of verbal abuse do not present

actionable claims under § 1983.” Bender v. Brumley, 1 F.3d 271, 274 n.4 (5th Cir. 1993).

Coleman’s use of pepper spray also falls short of a constitutional offense. “[T]he Due Process

Clause protects a pretrial detainee from the use of excessive force that amounts to punishment.”

Kingsley v. Hendrickson, 576 U.S. 389, 397, 135 S. Ct. 2466, 2473, 192 L. Ed. 2d 416 (2015)

(quoting Graham v. Connor, 490 U.S. 386, 395 n.10, 109 S.Ct. 1865, 104 L.Ed.2d 443 (1989)).

“To establish a claim for use of excessive force under the Fourteenth Amendment, a pretrial

detainee must show that officers ‘purposely or knowingly used ... objectively unreasonable’ force

against him.” Cry v. Dilliard, Civil Action No. 3:15-cv-318-DPJ-FKB, 2017 WL 2172944, at *3

(S.D. Miss. May 16, 2017) (quoting Kingsley at 2473). Plaintiff alleged in his complaint [1] that



                                                 7
         Case 3:18-cv-00535-FKB Document 122 Filed 09/15/21 Page 8 of 8




Coleman warned Plaintiff not to cross the red line on the ground or he would be sprayed, and

Plaintiff testified at the Spears hearing that he deliberately placed his foot on the red line to test

Coleman’s response, and Coleman then sprayed him. [1] at 4; [93-1] at 8, 16. Having reviewed

the relevant evidence on this issue, 6 the Court finds that Coleman’s conduct was objectively

reasonable and therefore presents no constitutional violation.

                                          IV.     Conclusion

        For the foregoing reasons, the summary judgment motions [93], [117] filed by Defendants

Sollie, McCarter, Bennett, and Coleman are hereby granted; the claims against Defendants Gary

and Hampton are also dismissed; and Hampton’s outstanding motions [119], [120] are adjudged

moot. Plaintiff’s conditions of confinement claims against Sollie for rusted cells and leaking

windows and his claim against Bennett for failure to protect are dismissed without prejudice, and

all other claims are dismissed with prejudice.

        SO ORDERED, this the 15th day of September, 2021.

                                                 /s/ F. Keith Ball
                                                UNITED STATES MAGISTRATE JUDGE




6
  The Court also notes that Plaintiff filed no response to the arguments raised in Coleman’s summary
judgment motion [117].

                                                    8
